Title: From Thomas Jefferson to Charles Willson Peale, 1 December 1825
From: Jefferson, Thomas
To: Peale, Charles Willson


                        Dear Sir
                        
                            Monticello
                            Dec. 1. 25
                        
                    Mr Heiskill delivered my Polygraph safe and in good condition, and when I consider how much time and labor it has saved me since his return I look back with regret to that which I have lost by the want of it a year or two. the gold pens write charmingly as free pens, and I use them for my common writing in preference to the quill. but when applied to the polygraph I find that they make the shank of the copying pen so long as to warble and be unsteady. I return therefore to the old pen point as best. but why not make these of gold also and save the everlasting trouble of mending the pens? as I see no reason to doubt the preference of the golden point, I have cut 2. of quill which exactly suit and fit between the two leaves of the nib of my pen-tube. I shall be very glad if your artist will make me a pair  of  gold points of the same length, breadth, thickness and form, very exactly. the pentube itself having it’s screw so worn as no longer to command motion in the pen, I am obliged to send it to you, for we have nobody here who can do any thing of the kind. whether the old thread can be cut deeper or a new screw must be made you will be best judge. I have stuck one of my model points into the nib of this, & the other is detached in making a remittance to mr Vaughan of a fractional sum, there will be a fractional balance of 3. or 4.D. over which I pray him to pay over to you to cover these little jobs, and the sooner you can send me the tube & points by mail, the sooner I can resume the use of my polygraph.On the 15th inst. I shall have an opportunity by a student of our University returning to Philadelphia for the Vacation, to send you my other polygraph, which needs a little rectification only. God bless you and long preserve a life, past in doing so many kindnesses to your friends. my health is improving, and I am now able to get on my horse again.
                        Th: Jefferson
                    